Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
6.    Claims 1-3, 5-13, 15-20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A device, comprising: a driver circuit coupled to the control terminal of the power switch, and configured to: detect an overcurrent condition of the first current terminal: and bias the second current terminal at a third voltage responsive to the overcurrent condition, in which the third voltage is lower than the second voltage as recited in claim 1.
A device comprising: a transistor having a first current terminal, a second current terminal, and a control terminal, in which: the first current terminal of the transistor is coupled to the second current terminal of the power switch;


A device, comprising: a transistor having a first current terminal, a second current terminal, and a control terminal in which: the first current terminal of the transistor is coupled to the second current terminal of the power switch; the second current terminal of the transistor is coupled to a ground terminal;
the driver circuit is coupled to the control terminal of the transistor; and
the driver circuit is configured to operate the transistor in: a linear mode responsive to absence of the overvoltage condition; and a saturation mode responsive to the overvoltage condition as recited in claim 11.
A half bridge circuit, comprising: a driver circuit coupled to the first and second GaN switches, and configured to: detect an overvoltage condition of the first drain; bias the first source at a first voltage responsive to absence of the overvoltage condition; and bias the first source at a second voltage responsive 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836